Citation Nr: 0019896	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-51 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  The Board remanded this case to 
the RO for additional development in October 1998.  The RO, 
having complied with the Remand instructions, returned the 
case to the Board for further appellate review.

The Board observes that the veteran has presented additional 
evidence in the form of a private medical report.  The 
veteran submitted a written waiver of consideration of that 
evidence by the RO; therefore, the Board will proceed with 
this appeal based on consideration of all evidence of record.  
See 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A chronic seizure disorder was not manifested during 
service or within one year of separation from service.

3.  The preponderance of the evidence establishes that the 
veteran's seizure disorder is not related to his period of 
active service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by the 
veteran's period of active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by active service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Additionally, service connection may be presumed for certain 
diseases, such as epilepsy, which manifest to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1999).  However, a disability is not contracted in the line 
of duty if it is the result of "the person's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. 
§ 105(a) (West 1991).

To establish service connection, the veteran carries the 
burden of submitting evidence of a well-grounded claim, one 
that is plausible, meritorious on its own, or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski 1 Vet. App. 78, 81 (1990).  As a 
preliminary matter, the Board finds that the veteran has 
submitted a well-grounded claim and that VA has properly 
assisted him in the development of that claim.

The veteran's service medical records, including the 
separation examination of July 1970, contain no findings or 
complaints related to a seizure disorder.  A June 1970 
service psychiatric evaluation diagnosed the veteran with 
chronic schizoid personality, manifested by barbiturate 
overdose, suicidal ideas, poor peer relations, and the 
inability to tolerate the routine stresses of military life.  
It recommended discharge from the military due to 
unsuitability.

In August 1970, the veteran was admitted to the St. Cloud 
Hospital due to complaints of extreme nervousness caused by 
cocaine addiction.  He provided a history of using cocaine 
three times a day for a month while in Vietnam.  He was 
discharged with a diagnosis of acute brain syndrome secondary 
to withdrawal from cocaine.  A September 1970 VA hospital 
report shows that the veteran was admitted for evaluation of 
symptoms including withdrawal behavior.  He reported using 
numerous psychotropic drugs in Vietnam and was assessed with 
an inadequate personality.

In November 1970, the veteran was admitted to Willmar State 
Hospital due to chronic alcoholism.  The discharge summary in 
December 1970 reflected a diagnosis of schizophrenia, 
paranoid type, with drug dependency, hallucinogens, and other 
psychostimulants.  It noted that the veteran suffered a grand 
mal seizure during his admission and that the etiology had 
not been determined.  The veteran was then transferred to the 
VA hospital from December 1970 to February 1971.  The 
previous seizure was identified as a grand mal type that was 
possibly related to drug use.  It was noted that it remained 
uncertain whether the veteran was a schizophrenic who used 
drugs when under stress or whether he had a psychotic 
reaction to drugs.  He was diagnosed with psychosis with drug 
intoxication, as well as grand mal.

In April 1979, the veteran presented at St. Cloud Hospital 
after apparently having a grand mal seizure while at work.  
He had consumed several beers the evening before but he 
denied drug usage for the past 6 or 7 years.  He stated that 
his last seizure occurred in 1970 and that he had not used 
anticonvulsant medication for the past 5 years.  A CT scan of 
the head was normal.  The physician's impression was seizure 
disorder, etiology uncertain; suspect idiopathic, perhaps 
secondary to previous chemical use.  Records from St.Cloud 
Medical Group disclose that the veteran was followed for his 
seizure disorder from 1979 to 1983.  He reportedly sustained 
another seizure in August 1981.

An October 1984 letter from Scott Bammann, M.D., stated that 
he had treated the veteran three times for his seizure 
disability and that it was presently well controlled with 
medication.  In March and June 1989, the veteran was 
hospitalized at St. Cloud due to depression.  In June 1989, 
the veteran attempted suicide by taking an overdose of his 
seizure medication.  The neurological examination was within 
normal limits.  His discharge diagnoses were suicide gesture 
and Tegretol overdose, depression, and underlying seizure 
disorder.

Records from Central Minnesota Group Health Plan reveal that 
the veteran routinely attended appointments to monitor his 
seizure disorder from 1991 to 1995.  All entries reported 
that the veteran's seizures were well controlled with 
medication.  Records from Dr. Bammann dated in 1995 and 1996 
show that the veteran was followed for seizures.  The veteran 
continued on medication and had no seizure activity or 
symptoms.  In December 1996, Dr. Bammann expressed the 
opinion that, to the best of his knowledge, the veteran's 
seizure disorder was not due to chemical abuse.

In a December 1996 statement from the veteran's employer, the 
employer described an incident when he arrived at work in the 
fall of 1981 and discovered that the veteran had passed out 
and hit his head.  The veteran's ex-wife submitted a 
statement in December 1996 that related that she had been 
married to the veteran from 1972 to 1989.  During this time 
period, the veteran did not abuse drugs but he continued to 
have seizures from 1979 to 1981.

In the veteran's Notice of Disagreement dated December 1996, 
he stated that he had not abused drugs since 1971 but 
nevertheless had seizures in 1979 and 1981.  Moreover, he 
continued to take medication for the seizure disorder.  In a 
statement submitted in November 1997, the veteran recounted 
an incident in service when he believed that he suffered a 
seizure after taking too many sleeping pills.  At the 
veteran's personal hearing before the RO in November 1997, he 
testified that he had a seizure in Vietnam and that he had 
approximately 50 to 100 generalized tonic clonic seizures 
altogether.  He stated that he continuously took medication 
to control his seizures and that his last seizure occurred in 
1989.

In December 1998, a VA neurologist thoroughly reviewed the 
veteran's available medical records.  He opined that the 
veteran did not have a seizure disorder that originated in 
service.  He further questioned whether the veteran had a 
seizure disorder at all and recommended that the veteran 
receive further evaluation to determine if anticonvulsive 
medications were appropriate.  He believed that drug use 
precipitated the 1971 seizure and that the seizure was an 
acute episode.

In an April 2000 letter, James C. Romanowsky, M.D., stated 
that the veteran related that he had an initial seizure in 
1970, that he had seizures when he was not on medication, and 
that he did not currently abuse drugs or alcohol.  The 
neurological examination was completely within normal limits.  
Dr. Romanowsky recommended, assuming that the veteran's 
history was accurate, that he should be maintained on his 
seizure medication.

In summary, the Board finds that the preponderance of the 
evidence establishes that any seizure disorder that the 
veteran may have is not related to his period of active 
service.  The evidence establishes that the veteran sustained 
one acute seizure in 1970, and thereafter reported the 
occurrences of seizures in 1979 and 1981 to medical 
personnel.  Therefore, even conceding that the veteran 
experienced the later seizures, he has not sustained a 
seizure since his initial acute seizure for almost nine 
years.  Notably, all medical reports have indicated that the 
veteran is free of seizures and related symptomatology, and 
all diagnostic testing has revealed no abnormality.  The most 
recent medical report from Dr. Romanowsky merely reiterated 
history provided by the veteran and made no objective 
findings.  The VA neurologist has suggested that the veteran, 
in fact, may not even suffer from a seizure disorder.

However, even if the veteran has a current seizure disorder, 
he has presented no evidence that this disability was related 
to or caused by active service.  Service medical records 
contain no findings related to a seizure disorder.  Dr. 
Bammann has opined that the veteran's seizure disorder is not 
related to drug abuse; however no medical professional has 
identified the etiology of the disorder or otherwise related 
it to active service.  Accordingly, the Board cannot grant 
the benefit sought on appeal on a direct service connection 
basis.

In the alternative, the Board must consider whether the 
veteran is entitled to a presumptive grant of service 
connection due to the seizure sustained in December 1970, 
within one year of his discharge from active service.  See 38 
C.F.R. §§ 3.307, 3.309 (1999).  The Board finds that the 
preponderance of the evidence establishes that this seizure 
in 1970 was due to substance abuse and represented an acute 
seizure, rather than a chronic disorder.  See 38 U.S.C.A. 
§ 105(a) (West 1991).  Specifically, the Board finds that the 
available medical evidence and the opinion of the VA 
neurologist outweigh the opinion of Dr. Bammann.  At the time 
of the seizure, the veteran had recently returned from 
Vietnam, where he admittedly used several illicit drugs.  He 
thereafter underwent several hospitalizations for alcohol and 
drug dependence and related psychiatric problems.  All 
medical evidence at the time indicated that the seizure was 
due to drug use and the VA neurologist has now expressed the 
opinion that the seizure was an acute episode related to drug 
use.  On the contrary, there is no indication that Dr. 
Bammann reviewed the veteran's medical records or was aware 
of the history of substance abuse.  This is further supported 
by the fact that no additional seizure activity was shown for 
many years following service.  Therefore, the Board concludes 
the appeal must be denied since a chronic seizure disorderwas 
not manifested during service or within one year of separaion 
from service.


ORDER

Service connection for a seizure disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

